     Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 1 of 32



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

 Marina PDR Operations, LLC

       Plaintiff,

            v.

 MASTER Link Corp., Inc.;          M/V CIVIL NO. 17-1307 (RAM)
 Master Link I, in rem

       Defendants,


                           OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge

     Pending before the Court is Defendant Master Link Corp.’s

Motion for Summary Judgment and Plaintiff Marina PDR Operations,

LLC’s Motion for Partial Summary Judgment and Memorandum of Law in

Support Thereof (“Motion for Partial Summary Judgment”). (Docket

Nos. 80-83). Having considered the parties’ submissions, the Court

DENIES Defendant’s Motion for Summary Judgment (Docket Nos. 80 and

81) and GRANTS Plaintiff’s Motion for Partial Summary Judgment

(Docket Nos. 82 and 83).

                      I.    PROCEDURAL BACKGROUND

     On August 30, 2017, Plaintiff Marina PDR Operations, LLC

(“Plaintiff” or “Marina PDR”) filed a Third Amended Complaint (the

“Complaint”) against Defendants Master Link Corp. (“Defendant” or

“Master Link” or “ML”) and M/V MASTER LINK I (“MASTER LINK I”), in

rem. (Docket No. 47 at 5-6). Marina PDR is the operator of the
        Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 2 of 32
Civil No. 17-1307 (RAM)                                                        2


Puerto Rico Del Rey Marina in Fajardo, Puerto Rico, providing wet

slip and land storage for vessels of various sizes. Id. ¶ 4. ML’s

business consists of providing repair and maintenance services to

vessels. Id. ¶ 5. ML had a contract with the Commonwealth of Puerto

Rico’s     Maritime    Transportation    Authority    (“MTA”),     a     public

corporation which was “created to provide ocean transportation of

cargo    and   passengers    between    mainland   Puerto   Rico       and   the

municipalities of Vieques and Culebra.” Id ¶ 6. The contract, which

expired on November 4, 2012, was a Puerto Rico General Services

Administration (“GSA”) contract for repair services for M/V FAJARDO

II (“FAJARDO II”). ( D o c k e t No. 81- 5 at 6; 81- 9 at 2). ML also

had a contract with the marina’s previous owner Puerto del Rey,

Inc. (“PDR”) for the repair of MASTER LINK I. (Docket No. 81-2).

     Per the Complaint, ML allegedly breached both contracts.

(Docket No. 47 at 3-4). Thus, Marina PDR claimed ML owes it

$115,292.04 in unpaid fees and taxes for FAJARDO II and MASTER

LINK I. Id. at 5. In the alternative, Marina PDR requested that

MTA be held liable for $78,311.85 for overdue payments because it

is the owner of FAJARDO II and original signatory to a Boat Space

License Agreement (“BSLA”) with the marina’s previous owner PDR.

Id. at 6. On June 26, 2018, Plaintiff and MTA filed a Settlement

Agreement dismissing the claim against the latter. (Docket No.

64). Partial judgment was entered accordingly. (Docket No. 66).
     Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 3 of 32
Civil No. 17-1307 (RAM)                                                3


     On November 15, 2018, ML filed a Motion for Summary Judgment

(“MSJ”) and a Statement of Material Facts in Support of Defendant’s

Motion for Summary Judgment (“SUMF”). (Docket Nos. 80 and 81). It

alleges that: 1) Marina PDR lacks standing to sue; 2) ML did not

become indebted to Marina PDR under the contract between MTA and

PDR concerning FAJARDO II because the assumption of debt and

novation doctrines are inapplicable, and 3) Marina PDR cannot

recover twice on the same claim. Id. Plaintiff opposed the MSJ and

propounded additional facts (“Opposition to MSJ”). (Docket Nos. 88

and 88-1). Plaintiff’s Opposition to MSJ is currently unopposed.

     On November 15, 2018, Marina PDR filed a Motion for Partial

Summary Judgment and Memorandum of Law in Support Thereof (“PMSJ”)

and a Statement of Uncontested Material Facts in Support of Motion

for Summary Judgment (“PSUMF”). (Docket Nos. 82 and 83). It alleges

that partial summary judgment is proper because there is no genuine

issue regarding the amount due by ML for the storage of MASTER

LINK I. (Docket No. 82 at 5-8). ML opposed the same (“Opposition

to PSUMF”) and Marina PDR replied. (Docket Nos. 86-87 and 93).

                          II.   LEGAL STANDARD

     Summary judgment is proper under Fed. R. Civ. P. 56(a) if a

movant shows “no genuine dispute as to any material fact” and that

they are “entitled to judgment as a matter of law.” A genuine

dispute exists “if the evidence about the fact is such that a

reasonable jury could resolve the point in favor of the non-moving
     Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 4 of 32
Civil No. 17-1307 (RAM)                                                4


party.” Alicea v. Wilkie, 2020 WL 1547064, at *2 (D.P.R. 2020)

(quotation omitted). A fact is material if “it is relevant to the

resolution of a controlling legal issue raised by the motion for

summary judgment.” Bautista Cayman Asset Co. v. Terra II MC & P,

Inc., 2020 WL 118592, at *6 (D.P.R. 2020) (quotation omitted).

     The movant “bears the burden of showing the absence of a

genuine issue of material fact.” United States Dep't of Agric. v.

Morales-Quinones, 2020 WL 1126165, at *1 (D.P.R. 2020) (citation

omitted). The non-movant may “defeat a summary judgment motion by

demonstrating, through submissions of evidentiary quality, that a

trialworthy issue persists.” Robinson v. Town of Marshfield, 950

F.3d 21, 24 (1st Cir. 2020) (quotation omitted). “On issues of

motive and intent, essential elements of novation, trial courts

are to observe a ‘cautious approach’ upon evaluating summary

judgment motions.” Jorge Rivera Surillo & Co. v. Cerro Copper Prod.

Co., 885 F. Supp. 358, 363 (D.P.R. 1995) (citation omitted). The

United States Supreme Court has also held that summary judgment is

to be issued “sparingly” in litigation “where motive and intent

play leading roles.” Poller v. Columbia Broad. Sys., 369 U.S. 470,

473 (1962); see also Dominguez–Cruz v. Suttle Caribe, Inc., 202

F.3d 424, 433 (1st Cir. 2000) (finding that “determinations of

motive and intent ... are questions better suited for the jury”).

Yet, “even in cases where elusive concepts such as motive or intent

are at issue, summary judgment may be appropriate if the nonmoving
        Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 5 of 32
Civil No. 17-1307 (RAM)                                                      5


party     rests     merely   upon     conclusory   allegations,     improbable

inferences, and unsupported speculation.” Roman-Basora v. Potter,

2010 WL 5677118, at *3 (D.P.R. 2010) (quotation omitted).

       Local Rule 56 also governs summary judgment. See L. CV. R.

56. Per this Rule, a nonmoving party must “admit, deny or qualify

the facts supporting the motion for summary judgment by reference

to each numbered paragraph of the moving party’s statement of

material facts.” Id. Local rules “are designed to function as a

means of ‘focusing a district court's attention on what is and

what     is   not    genuinely      controverted.’”   Marcano-Martinez      v.

Cooperativa de Seguros Multiples de Puerto Rico, 2020 WL 603926,

at *2 (D.P.R. 2020) (quotation omitted). Lastly, the First Circuit

has    stated     that   adequately    supported   facts   “shall   be   deemed

admitted unless controverted in the manner prescribed by the local

rule.” Advanced Flexible Circuits, Inc. v. GE Sensing & Inspection

Techs. GmbH, 781 F.3d 510, 520 (1st Cir. 2015) (quotation omitted).

                              III. FINDINGS OF FACT

       After analyzing ML’s SUMF (Docket No. 81), Marina PDR’s

unopposed additional uncontested facts (Docket No. 88-1) and ML’s

PSUMF (Docket No. 83), and only crediting material facts that are

properly supported by a record citation and uncontroverted, the

Court makes the following findings of facts: 1



1 References to a specific Finding of Fact shall be cited in the following
manner: (Fact ¶ _).
     Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 6 of 32
Civil No. 17-1307 (RAM)                                                        6


  1. Plaintiff Marina PDR is a limited liability company created

    under     the    laws    of   the   state       of Delaware on May 22,

    2013. (Docket No. 81 ¶ 5).

  2. Marina PDR was registered in            the    Puerto    Rico   Department

     of   State     and   authorized    to    do business       as   a   foreign

     entity on September 5, 2013.            Id. ¶ 6.

  3. Marina PDR operates a marina in Fajardo, providing wet slip

     and land storage services for vessels of different sizes.

     (Docket No. 47 ¶ 4).

  4. FAJARDO II and MASTER LINK I are currently being stored in

     Marina PDR’s marina in Fajardo. (Docket Nos. 81 ¶¶ 10, 13;

     83 ¶ 1; 88-1 ¶ 1).

  5. Defendant Master Link is a corporation organized under the

     laws of the Commonwealth of Puerto Rico providing repair and

     maintenance services to vessels. (Docket No. 47 ¶ 5).

  6. In rem defendant Master Link I is a custom-made barge, 90

     feet in length, fabricated in 1987, with Hull Identification

     Number       (HIN)     MMV10401135208,         and     Documentation    or

     Registration Number DC-1234918. Id. ¶ 7.

  7. Master Link I is owned by Master Link. Id. ¶ 16.

  8. Defendant MTA is a public corporation of the Commonwealth of

     Puerto Rico ascribed to the Department of Transportation and

     Public Works. It provides ocean transportation of cargo and

     passengers       between     mainland         Puerto    Rico    and    the
     Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 7 of 32
Civil No. 17-1307 (RAM)                                                                7


     municipalities of Vieques and Culebra. Id. ¶ 6.

  9. MTA was the owner and original signatory to the BSLA for

     FAJARDO II. Id. ¶ 23.

  10. On   June    26,    2018,    Marina    PDR   and    MTA     entered      into   a

     Settlement Agreement where Marina PDR dismissed all claims

     against MTA regarding liability for dockage, storage and

     other fees incurred by Marina PDR. (Docket No. 64).

  11. That same day, the Court dismissed Marina PDR’s claims

     against MTA via a partial judgment. (Docket No. 66).

Puerto del Rey, Inc. and Bankruptcy Proceedings

  12. PDR was owner and operator of Marina Puerto del Rey in

     Fajardo, Puerto Rico up to May 2013. (Docket No. 81 ¶ 1).

  13. On December 28, 2012, PDR filed a Chapter 11 bankruptcy

     petition      before    the    U.S.    Bankruptcy     Court,     District        of

     Puerto Rico. Id. ¶ 2.

 14. Per the May 30, 2013 Order Confirming the First Amended Joint

    Chapter 11 Plan Proposed by the                Debtor, FirstBank Puerto

    Rico,    and    PBF-TEP       Acquisitions,    Inc.        (“Order   Confirming

    Amended       Joint     Chapter    11   Plan”),      all    of   PDR’s   assets,

    including contracts, were purchased by and transferred to

    Putnam Bridge and various other entities including Plaintiff

    (jointly, “the Purchaser”). (Docket Nos. 81 ¶ 4; 88-1 ¶ 5).

 15. Regarding      the     transfer   of    Purchased         Assets,   the    Order

    Confirming Amended Joint Chapter 11 Plan states as follows:
     Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 8 of 32
Civil No. 17-1307 (RAM)                                                 8


          The transfer of the Purchased Assets to the
          Purchaser (including,       without limitation, the
          transfer of the Affiliate Assets (including,
          without limitation, the Affiliate Contracts) to
          the Debtor, the subsequent transfer of the
          Affiliate Assets (including, without limitation,
          the Affiliate Contracts) as Purchased Assets to
          the Purchaser, the assumption by the Debtor of the
          Assumed Contracts, the assignment by the Debtor to
          the Purchaser of the Assumed Contracts, and the
          rejection by the Debtor of any and all Affiliate
          Contracts or Executory Contracts that do not
          constitute Assumed Contracts), is a legal, valid,
          and effective transfer of the Purchased Assets, and
          will vest in the Purchaser with all right, title,
          and interest of the Debtor in and to the Purchased
          Assets (including, without limitation, the interest
          of the Debtor in the Affiliate Assets upon
          effectuation of the Affiliate Transfer, the
          assumption by the Debtor of the Assumed Contracts
          (including the Affiliate Contracts so transferred
          to the Debtor, and the assignment by the Debtor to
          the Purchaser of the Assumed Contracts (including,
          without   limitation,      the   Affiliate   Contracts
          transferred to the Debtor) […] free and clear of
          all   liens,    Claims,    encumbrances    and   other
          interests,    except    as    otherwise   specifically
          provided in the Plan or the Term Sheet, with all
          such   liens,    Claims,    encumbrances   and   other
          interests to attach to the sale proceeds in the
          same order of priority and with the same validity
          and enforceability as they had immediately before
          the closing of the sale of the Purchased Assets,
          subject to all defenses thereto.

     Id. at 19 (emphasis added).

 16. Among   the   transferred   assets   in   the   “Assumed   Contracts

     Schedule (Filed Under Seal)” filed alongside the Bankruptcy

     Court’s May 30, 2013 Order was ML-PDR BSLA. (Docket Nos. 88-

    1 ¶ 5; 88-3 at 23).
     Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 9 of 32
Civil No. 17-1307 (RAM)                                                9


THE MASTER LINK I BARGE STORAGE

 17. On   April   22,   2013, ML   and PDR entered i n t o a BSLA a n d

     a Boatyard Order and Agreement (“Boatyard Order”)

     for the storage of MASTER LINK I at PDR’s Fajardo marina

     (jointly, “ML-PDR BSLA”). (Docket Nos. 83 ¶ 1; 88-1 ¶ 1).

 18. Both contracts were signed by Mr. Francisco Berrios (“Mr.

     Berrios”) on behalf of ML. (Docket No. 88-1 ¶ 1).

 19. ML and Marina PDR did not sign a BSLA. (Docket No. 81 ¶ 7).

 20. The ML-PDR BSLA states in its Terms and Conditions as follows:


            3. Monthly    dockage/storage charges    are due
           (monthly) in advance. All checks must be drawn
           on U.S. or P.R. banks. Returned checks will carry
           a service charge. In case of non-payment for 15
           days or more, Marina will charge a late fee of 5%
           and charge account to Owner’s credit card. Boats
           for which the dockage/storage charges are not paid
           within sixty (60) days of due will incur daily
           rather than monthly charges until the account is
           brought up to date.

            4. If an account is not paid when due, Owner
           shall be in default under this Agreement. In the
           event of default or failure by Owner to pay any
           indebtedness to Marina, Marina shall have the
           right to secure the boat and/or remove it until
           all amounts then due are paid in full. Securing
           the boat shall mean chaining the vessel, or
           removing same to the land storage facility at the
           sole risk of the Owner, and at Marina’s sole
           discretion. Owner shall be liable to Marina for any
           damages Marina may suffer as a result of Owner’s
           default. Unpaid balances will incur in 1.5% monthly
           interest. Owner grants Marina the right to retain
           the vessel as guarantee for         payment and/or
           performance by Owner of any obligation under this
           Agreement.
    Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 10 of 32
Civil No. 17-1307 (RAM)                                                  10


     Id. ¶ 3.

 21. ML did not pay MASTER LINK I’s monthly storage fee from October

     2014 to March 2016. (Docket Nos. 88 ¶ 1; 83 ¶ 6).

 22. ML agreed to pay storage fees for MASTER LINK I from March

     2016 to March 2017 totaling $15,654.60. (Docket No. 83 ¶ 7).

 23. The monthly   fee for      land   storage   for   MASTER LINK I is

     $1,170.00, excluding taxes, late fees or interests. Id. ¶ 8.

 24. The amounts owed to Marina PDR by ML for the unpaid monthly

     storage fees for October 2014 to March 2016 are:


         Principal Land Storage Fees 18 months $22,899.24

         1.5% interests on the Balance Due             15,627.96

         TOTAL                                         $38,527.17

     Id. ¶ 9.

 25. ML judicially admitted that        it “entered into a Boat Space

     License Agreement with PDR for the storage of the barge.”

     (Docket Nos. 69 ¶ 17; 88-1 ¶ 3).

 26. ML still    denied   the   authenticity     of    the   BSLA   and the

     Boatyard Order. (Docket No. 88-1 ¶ 4).

 27. ML paid for MASTER LINK I’s storage and even accepted a pre-

     payment offer from PDR to aid ML in lessening its debt.

     (Docket Nos. 9; 13; 88-1 ¶ 8).

THE FAJARDO II FERRY STORAGE

 28. In 2011, ML was awarded a contract to repair the motor vessel
    Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 11 of 32
Civil No. 17-1307 (RAM)                                                           11


    FAJARDO II, a passenger ferry owned and operated by MTA.

    (Docket No. 81 ¶ 8).

 29. In the first quarter of 2012, MTA requested from PDR a space

    in the marina to work on and repair FAJARDO II. Id. ¶ 10.

 30. ML was not a party to MTA and PDR’s BSLA (“the MTA-PDR

     BSLA”). Id. ¶ 11.

 31. While    ML    was    working    on   FAJARDO    II    at   the    marina,   it

     advanced       Plaintiff      some    of     MTA’s outstanding         storage

     fees on behalf of and to the benefit of MTA. Id. ¶ 13.

 32. ML then billed MTA for the storage charges and other fees

     advanced to Marina PDR.           Id. ¶ 14.

 33. The     contract       between    Puerto        Rico     General      Services

     Administration (“GSA”) and ML for repair services to FAJARDO

    II expired on November 11, 2012. Id. ¶ 15.

 34. The GSA contract was not extended or renewed. Id. ¶ 16.

 35. In    mid-June       2014,    ML’s      Mr. Berrios      met      with Isander

     Agosto (“Mr. Agosto”), the            marina’s     Boatyard       Manager,   to

     discuss FAJARDO II’s outstanding storage fees. Id. ¶ 17.

 36. On June 26, 2014, Mr. Berrios sent                     Mr. Agosto a letter

     stating: (1) ML and GSA’s agreement for the repairs of

     FAJARDO II had expired on November 2012; (2) ML paid Marina

     PDR   for     FAJARDO    II   storage      charges (haul out, blocking,

     lays days, and land storage) and then collected these from

     MTA; (3) the marina had not invoiced ML for the charges,
       Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 12 of 32
Civil No. 17-1307 (RAM)                                                    12


       and    (4)   ML   would    pay    the FAJARDO II balance. (Docket

       Nos. 81 ¶ 18; 88-1 ¶ 11).2

    37. In said letter, ML did not offer Marina PDR to become the

       debtor under the MTA-PDR BSLA. (Docket No. 81 ¶ 19).

    38. ML requested the invoices          relating to   FAJARDO II to pay

       Marina PDR what it owed. (Docket No. 88-1 ¶ 11).

    39. ML offered to pay the “balance” of the FAJARDO II overdue

       fees, but it did not state it was willing to pay the storage

       fees that would accrue in the future or become the debtor

       under the MTA-PDR BSLA. (Docket No. 81 ¶¶ 20, 23).

    40. In the letter, ML through Mr. Berrios, threatened Marina PDR

       with legal action if it handed over FAJARDO II to MTA. The

       purpose behind this was so that ML could obtain payment from

       ATM to pay Marina PDR for Fajardo II’s storage. (Docket No.

       88-1 ¶ 12).

    41. On   September   17,     2014,   ML’s President Mr. Carlos Morales

       (“Mr. Morales”) met at the marina with Arturo Rodriguez and

       Victor Cotto of MTA, and with Richard Christiansen, Miguel

       Muntaner, and Blanca Rodriguez of PDR. (Docket No. 81 ¶21).

    42. Mr. Morales told Marina PDR and MTA that ML was willing to

       pay FA J A R D O I I’ s storage charges balance only          if   MTA

       issued ML a purchase order           for   the balance   and provided


2
 Both Marina PDR and ML filed as an exhibit to their motions nearly identical
copies of the June 24, 2014 letter. (Docket Nos. 81-9; 88-4). Subsequent
references to the same will only cite Docket No. 81-9.
    Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 13 of 32
Civil No. 17-1307 (RAM)                                                                13


     the 2012 charges invoiced by PDR. Id. ¶ 22.

 43. Marina PDR       did   not   give   notice     of    its     consent        to    ML

     becoming the debtor under the FAJARDO II BSLA until after

     the present litigation had commenced and ML moved to dismiss

     the F A J A R D O I I claims due to a lack of consent. Id. ¶ 24.

 44. Marina PDR’s       supposed     consent   to    substituting              MTA    for

     Master    Link    as   debtor   was   made     after        Master    Link       had

     expressly told Marina PDR that it                   would     only        pay    the

     vessel’s storage if MTA issued purchase orders. Id. ¶ 25.

 45. Plaintiff continued to collect FAJARDO II storage from MTA

     even     after    Master Link       supposedly       offered         to     become

     obligated under their storage agreement. Id. ¶ 26.

 46. FAJARDO II’s monthly storage fee was $1,300.05. Id. ¶ 27.

 47. Marina PDR accepted payments from Master Link for the storage

     of FAJARDO II for about five to six years. Id. ¶ 14.

 48. Marina PDR sent a letter to ML on January 20, 2017 requesting

     payment for FAJARDO II’s acquired debt. Id. ¶ 17.

                                  IV.    ANALYSIS

  A. M/V MASTER LINK I BARGE

     1. Marina PDR’s Standing

     In the present case, ML’s MSJ alleges that Marina PDR does

not have standing to sue for collection of monies for barge MASTER

LINK I because Marina PDR was not a party to the April 2013 ML-

PDR BSLA. (Docket No. 80 at 2, 6). ML also claims there is no
     Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 14 of 32
Civil No. 17-1307 (RAM)                                                 14


evidence on record that PDR assigned the debts arising out of an

agreement with ML to Marina PDR after the latter became the

marina’s new operator. Id. at 6.

     Conversely, Marina PDR states that as the marina’s current

operator, it has standing to bring the suit because it acquired

PDR’s assets, including the agreement between ML and PDR, pursuant

to the May 30, 2013 Order Confirming Amended Joint Chapter 11 Plan.

(Docket No. 88 at 4-5). Moreover, Plaintiff avers that this Court

may take judicial notice of said order. Id. Lastly, ML posits that

all parties with contracts with PDR, including ML, were duly

notified of the transfer of assets to Putnam Bridge and other

entities such as Marina PDR. Id.

     The Court finds that Marina PDR has standing to bring this

suit against ML for collection of monies as to MASTER LINK I.

Moreover, Marina PDR can be considered a “real party in interest”

under Fed. R. Civ. P. 17(a) because it is the operator of the

marina where MASTER LINK I is being stored (Facts ¶¶ 3-4) and

currently shoulders the loss of the unpaid storage fees arising

out of the ML-PDR BSLA it acquired alongside other entities in the

bankruptcy proceeding (Facts ¶¶ 13-14). See Sawyer Bros., Inc. v.

Island Transporter, LLC, 887 F.3d 23, 34 (1st Cir. 2018) (citations

omitted) (“[W]hen an insurer pays only part of the loss suffered

by its insured, the insured remains a real party in interest

together with the insurer. […] Sawyer Brothers was thus a real
      Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 15 of 32
Civil No. 17-1307 (RAM)                                                           15


party in interest because its insurer paid only part of its loss”).

Hence, Marina PDR is a party who “possesses the right to be

enforced” which is the operative question when analyzing which

party may be considered a real party in interest. See Marina Mgmt.

Servs., Inc. v. Vessel My Girls, 202 F.3d 315, 319 (D.C. Cir. 2000)

(quotation       omitted);    see   also      Bautista   Cayman    Asset    Co.   v.

Evangelista, 2017 WL 3309685, at *2 (D.P.R. 2017) (citing Fed. R.

Civ. P. 17(a)) (“[N]o one disputes that plaintiff, thus, is the

only real party in interest when it comes to the collection of

defendants' alleged debt.”).

      Further, the Court may take judicial notice of the Bankruptcy

Court’s Order Confirming Amended Joint Chapter 11 Plan. (Docket

Nos. 82-2). Fed. R. Evid. Rule 201(b) limits judicial notice and

provides that a court may take notice of a fact not subject to

reasonable dispute if it: “(1) is generally known within the trial

court's territorial jurisdiction; or (2) can be accurately and

readily determined from sources whose accuracy cannot reasonably

be questioned.” Thus, “courts may take judicial notice of another

court's order for the limited purpose of recognizing the judicial

act   or   the    subject     matter     of   the   litigation.”    MVM    Inc.   v.

Rodriguez,       568   F.   Supp.   2d   158,   164   (D.P.R.   2008)     (citation

omitted). The Court may also take notice of “other undisputable

aspects of those proceedings.” Quiñones v. Puerto Rico Elec. Power

Auth., 199 F. Supp. 3d 474, 489 (D.P.R. 2016) (quotation omitted);
    Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 16 of 32
Civil No. 17-1307 (RAM)                                                    16


see also Southern Cross Overseas Agencies, Inc. v. Wah Kwong

Shipping Group Ltd., 181 F.3d 410, 426 (3d Cir. 1999) (taking

notice of a bankruptcy opinion). Courts may not “take as true

another court’s finding of facts.” Almeida-Leon v. WM Capital

Mgmt., Inc., 2019 WL 2052601, at *6 (D.P.R. 2019).

     Just as the Court takes judicial notice of the bankruptcy

court’s order, so too may it take notice of the “Assumed Contracts

Schedule (Filed Under Seal)” accompanying the same. (Docket Nos.

88-2 and 88-3). See United States v. Pulliam, 2014 WL 3615776, at

*1 (D. Mont. 2014) (“The Court takes notice of the existence of

the Settlement Agreement, the Bankruptcy Court's Order Approving

Settlement,    and   the   Bankruptcy     Court's   Order   dismissing    the

bankruptcy    case.”)   Here,   it   is   an   undisputed   aspect   of   the

bankruptcy proceeding that Putnam Bridge, and additional entities

including Plaintiff, acquired all rights and titles over PDR’s

assets. (Docket No. 88-2; Facts ¶¶ 13-16). The bankruptcy order

stated that the transfer of the assets is: “a legal, valid, and

effective transfer of the Purchased Assets, and will vest in the

Purchaser with all right, title, and interest of the Debtor in

and to the Purchased Assets.” (Fact ¶ 15). It is also undisputed

that the ML-PDR BSLA was one of the contracts listed in subsection

“Boat Slip Licenses” of the “Assumed Contracts Schedule (Filed

Under Seal).” (Fact ¶ 16). See In re Alexander, 524 B.R. 82, 89
      Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 17 of 32
Civil No. 17-1307 (RAM)                                                    17


(E.D. Va. 2014) (“the court takes judicial notice of the Relief

Order and attendant filings.”)

      ML judicially admitted that it entered the ML-PDR BSLA. (Fact

¶ 25). ML’s SMUF also cited as an uncontroverted fact that PDR

filed a Chapter 11 Bankruptcy petition. (Docket No. 81 ¶¶ 2; Fact

¶ 13). And the SMUF also stated that because of that petition,

Putnam Bridge and Plaintiff, among other entities, purchased PDR’s

assets including the MASTER LINK I BSLA. (Docket No. 81 ¶¶ 4, 7;

Facts ¶¶ 14-16). Considering that Plaintiff acquired all rights

and titles over the contracts belonging to PDR via the Order

Confirming Amended Joint Chapter 11 Plan, Marina PDR has standing

to sue for collection of monies for MASTER LINK I. (Fact ¶ 13).

      2. Novation Doctrine

      Defendant bears the burden of proof on a novation claim, an

affirmative defense pursuant to Fed. R. Civ. P. 8(c)(1). See Web

Servs. Group v. Ramallo Bros. Printing, 336 F.Supp.2d 179, 183

(D.P.R. 2004) (citation omitted). ML did not plead novation as an

affirmative defense in its answer to the Complaint. (Docket No. 69

at 4-5). Typically, this would amount to waiver of the defense.

See Conjugal P’ship v. Conjugal P’ship, 22 F.3d 391, 400 (1st Cir.

1994). But, there are exceptions such as “where [1] the defendant

asserts it [the defense] without undue delay and the plaintiff is

not   unfairly   prejudiced    by    any   delay,”    or   where   “[2]   the

circumstances     necessary     to    establish      entitlement    to    the
     Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 18 of 32
Civil No. 17-1307 (RAM)                                                       18


affirmative defense did not obtain at the time the answer was

filed.” O'Brien v. Town of Bellingham, 943 F.3d 514, 528 (1st Cir.

2019) (quotation omitted). Here, Plaintiff was not prejudiced by

a failure to plead the defense because novation was addressed in

ML’s Motion to Dismiss the Second Amended Complaint (Docket No.

30), and which was later incorporated by reference into ML’S Motion

to Dismiss Third Amended Complaint (Docket No. 52). Further, this

occurred before the discovery deadline and both parties briefed

the novation issue in their respective summary judgment motions.

(Docket Nos. 80 and 82). See Williams v. Ashland Engineering Corp.,

45 F.3d at 593 (1st Cir. 1995) (abrogated on other grounds by

Carpenters Local Union No. 26 v. U.S. Fidelity & Guard Co., 215

F.3d 136 (1st Cir. 2000)) (holding that plaintiff was not ambushed

by defense where defendant amplified its position before the close

of discovery and the parties briefed the issue during summary

judgment). Hence, ML can proceed with the novation defense.

      There are two types of novation: modificatory and extinctive. 3

See Fed. Deposit Ins. Corp. v. Arrillaga-Torrens, 212 F. Supp. 3d

312, 339–40 (D.P.R. 2016); Warner Lambert Co. v. Tribunal Superior,

101 P.R. Dec. 378, 390–91, 1 Offic. Trans. 527, 545–47 (1973). In

the first type, “a modificatory novation simply modifies [either


3 Novation is defined as “[t]he act of substituting for an old obligation a   new
one that either replaces an existing obligation with a new obligation          or
replaces an original party with a new party. […] A novation may substitute    (1)
a new obligation between the same parties, (2) a new debtor, or (3) a         new
creditor.” Novation, Black's Law Dictionary (11th ed. 2019).
      Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 19 of 32
Civil No. 17-1307 (RAM)                                                       19


the object or principle condition of an agreement], but does not

extinguish, the original agreement.” Web Serv. Grp., Ltd., 336 F.

Supp. 2d at 182 (quotation omitted). Whereas in the second type,

a novation “extinguishes the old obligation and creates a new one.”

Id. Notably, “novation is never presumed” and must be proved

“without any trace of doubt.” Provimi de Puerto Rico, Inc. v.

Certified Angus Beef LLC, 2014 WL 12889576, at *11 (D.P.R. 2014)

(citation omitted) (emphasis added). It is always “established by

the parties' intention,” as determined case-by-case. Id.

      Puerto     Rico   jurisprudence     recognizes      two     subtypes    of

extinctive novation: express or tacit. The first occurs when the

parties expressly state their intent to create a new agreement.

See Kellogg USA v. B. Fernandez Hermanos, Inc., 2010 WL 376326, at

*8   (D.P.R.   2010).    The   second    occurs    when   there   is   a   total

incompatibility between the old and the new agreement. Id.; see

also Alvarez v. Amgen Mfg. Ltd., 2017 WL 8948946, at *2 (D.P.R.

2017), report and recommendation adopted in part sub nom. Alvarez

v. Amgen Mfg. Ltd., 2017 WL 4122610 (D.P.R. 2017). Under the first

subtype, extinctive novation occurs “even when the contractual

condition modified is of secondary importance, as long as that is

what the parties intended[,] and they have conclusively stated

that the prior contract is canceled and substituted by another.”

Kellogg USA, 2010 WL 376326, at *8. In the second subtype, the new

contract   and    the   original   one   must     be   incompatible    “in   all
    Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 20 of 32
Civil No. 17-1307 (RAM)                                                    20


points.” Nieves Domenech v. Dymax Corp., 952 F. Supp. 57, 62

(D.P.R. 1996) (citation omitted). The change “must be so radical

in nature as to make the new and old agreements unable to coexist

and to make them mutually excludable.” Id. (citation omitted).

Changes “that are mainly quantitative in nature do not extinguish”

the contract’s main obligation, “which remains in effect with all

its supplementary and accessory guarantees.” Fed. Deposit Ins.

Corp.,   212    F.    Supp.   3d   at    339   (citation   omitted).    Hence,

“quantitative        change[s]     […]    [do]   not   reflect    the     will

to novate.” Santiago-Negron v. Carlos Albizu Univ., Inc., 2009 WL

2777972, at *5 (D.P.R. 2009) (quotation omitted).

     ML did not raise a novation defense for ML-PDR BSLA for MASTER

LINK I in its MSJ. (Docket No. 80). Instead, it only mentions

novation to argue why ML did not become a debtor under the MTA-

PDR BSLA for FAJARDO II. Id. at 8-13. ML did bring forth the

defense in its Opposition to PSMUF, where it alleges that the ML-

PDR BSLA was “novated by the parties when they agreed to a lower

monthly charge.” (Docket No. 86 at 7). This allegedly occurred

when the parties agreed that the “discount [of $6,114.32] on

storage fees was for past and future invoices for the storage of

the barge.” Id. at 8.

     Marina PDR denied that the discount was a novation. (Docket

No. 93 at 6). It explains that the “discount was offered as a deal

on September 2014 […] [for] Master Link to be able to pay the
     Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 21 of 32
Civil No. 17-1307 (RAM)                                                     21


minimum amount owed at the time promptly, since it owed almost

$14,285.79 at the time to PDR.” (Docket No. 93 at 7; Fact ¶ 27).

Thus, it should not be considered an intent to change the terms of

the ML-PDR BSLA. Id. Plaintiff also avers that no invoice after

2014 includes a discount, which should also indicate that Marina

PDR did not intend to change the storage rate set in the BSLA. Id.

     The Court agrees with Marina PDR. First, ML does not state

whether it is relying on an extinctive or modificatory novation.

Second,   it   fails   to:   (1)   provide   evidence   of   an   intent    to

extinguish the ML-PDR BSLA; (2) prove an incompatibility between

the BSLA and a new agreement, if one exists at all; or (3) proffer

sufficient evidence of a modification of the ML-PDR BSLA. The

District of Puerto Rico has held that “[t]he party raising the

affirmative defense of novation has the duty to proffer sufficient

competent   evidence   of novation,    specifically,     evidence    of    the

contracting parties' express intention or incompatibility of the

two agreements.” Sandoval Diaz v. Sandoval Orozco, 296 F. Supp. 2d

122, 127 (D.P.R. 2003) (citation omitted). ML did neither here.

For example, in Ceramic Enterprises, Inc. v. Dexion Inc. the

District of Puerto Rico held that extinctive novation did not occur

since “[c]hanges in the price, duration, and square footage terms

of the lease are not so material as to extinguish the Lease in

favor of a new and separate lease.” Ceramic Enterprises, Inc. v.

Dexion Inc., 994 F. Supp. 97, 103 (D.P.R. 1998). Here therefore,
     Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 22 of 32
Civil No. 17-1307 (RAM)                                                 22


the discount seems to be a mere “quantitative change” which did

not extinguish the terms of the BSLA.

     Lastly, the Court observes that the original ML-PDR BSLA

stated that “[r]ates may be changed from time to time at Marina’s

[then PDR’s] sole discretion.” (Docket No. 81-2 at 2 ¶ 1). Hence,

any change by PDR to the storage and repair rates, whether a

discount or otherwise, would not necessarily novate an existing

BSLA. In RentPath, LLC v. CarData Consultants Inc., the District

of Georgia held that the original contract between the parties

showed that “the parties understood basic modifications to the

service   price   would   not   create   an   entirely   new   agreement.”

RentPath, LLC v. CarData Consultants Inc., 2016 WL 7888041, at *4

(N.D. Ga. 2016). This because the service agreement in question

stated “that fees ‘may be amended from time to time[.]’” Id.; see

also Entact Servs., LLC v. Rimco, Inc., 526 F. Supp. 2d 213, 223

(D.P.R. 2007) (holding inappropriate the novation theory because

“the POS and the Rental Contract do not constitute subsequent

agreements. They are both part of an agreement executed by Entact

and Rimco in which they stipulated that the rental rate of the

equipment provided by Rimco was to be calculated on a daily, weekly

and monthly basis.”). Thus, even when viewing the facts in the

light most favorable to ML and drawing all reasonable inferences

in its favor, the novation theory is inapplicable.
       Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 23 of 32
Civil No. 17-1307 (RAM)                                                          23


       3. Authenticity of the April 2013 ML-PDR BSLA

       In the present case, ML posits in its Opposition to PMSUF

that the ML-PDR BSLA is not authenticated and is inadmissible at

the summary judgment stage, thus denial of the PMSJ is proper.

(Docket No. 86 at 7). Conversely, Plaintiff avers that the BSLA

was    properly   authenticated       via    Ms.   Marinés   Camacho’s     unsworn

statement filed alongside the PMSUF. (Docket Nos. 83-1; 93 at 2-

6). The Court agrees with Plaintiff. Moreover, it sees no need to

address the authenticity of the BSLA given that ML filed the same

exhibit as an exhibit to its SMUF. (Docket Nos. 81-2; 83-1).

       In referencing the ML-PDR BSLA in its MSJ and SMUF, ML is

essentially adopting and authenticating it. The same BSLA it now

declares inadmissible with regards to the PMSJ and PSMUF. Defendant

cannot have it both ways. This Court overrules ML’s objection to

admission of the ML-PDR BSLA. The District of Wisconsin reached a

similar ruling in Daud v. Nat'l Multiple Sclerosis Society when it

overruled the defendant’s objection regarding inadmissibility of

an exhibit filed alongside a summary judgment motion. See Daud v.

Nat'l Multiple Sclerosis Soc'y, 2019 WL 3082467, at *4 (W.D. Mo.

2019). The District Court held that “Defendant cannot utilize an

exhibit to support one of its facts, ostensibly representing the

exhibit is admissible, but also argue Plaintiff cannot use the

same    exhibit   to   support   of    one    of   her   facts   because    it   is

purportedly inadmissible.” Id.; see also In re Fort Wayne Telsat,
      Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 24 of 32
Civil No. 17-1307 (RAM)                                                    24


Inc., 2009 WL 9073366, at *2 (Bankr. N.D. Ind. 2009) (“[I]t would

seem that there should be very little reason for a dispute over

admissibility when both [parties] plan to use the same exhibit.”)

The Court thus GRANTS Plaintiff’s Motion for Partial Summary

Judgment. (Docket No. 82).

  B. M/V FAJARDO II

      1. Novation and Assumption of Debt Doctrine

      The     party   pleading   novation,     particularly     extinctive

novation, has the burden of proving the same. See Sandoval Diaz,

296 F. Supp. 2d at 127. Here, Marina PDR agrees with ML that

extinctive novation of the MTA-PDR BSLA did not occur. To wit, it

states in its Reply that “Master Link indicates that an extinctive

novation did not occur regarding MTA and PDR’s agreement. However,

the same cannot be said for its argument regarding an assumption

of debt.” (Docket No. 88 at 7). The Court agrees that no extinctive

novation occurred as to the MTA-PDR BSLA given that the record

does not show the existence of a contract between ML and Marina

PDR   which   expressly   extinguished   the   MTA-PDR   BSLA   or   was   so

incompatible with the former that a tacit extinction occurred. See

Kellogg USA, 2010 WL 376326, at *8.

      This leaves only a modificatory novation. Notably, in its

Reply to Plaintiff’s MSJ, Marina PDR seems to equate a modificatory

novation by substitution of a debtor with an assumption of debt.

Id. Although similar, said doctrines differ regarding the consent
       Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 25 of 32
Civil No. 17-1307 (RAM)                                                      25


required by the creditor for the debtor’s substitution. See Joglor,

LLC v. First Am. Title Ins. Co., 261 F. Supp. 3d 224, 234 (D.P.R.

2016) (quoting Eastern Sands, Inc. v. Roig Commercial Bank, 140

P.R.    Dec.   703   (1996)).    Regarding    novation     and   a   debtor’s

substitution,     the   Joglor   opinion   explained     that    a   modifying

novation arises “when a debt is paid off by a third party, this

may cause such third party to be subrogated to the rights of the

original creditor, in which case the obligation and its guarantees

are not extinguished.” Id. This modificatory novation “requires

certain and positive proof that the creditor had the deliberate

purpose of accepting the new debtor and thereby extinguish any

cause of action against the original debtor upon the debt.” Fed.

Deposit Ins. Corp. v. Prann, 694 F. Supp. 1027, 1035 (D.P.R.

1988), aff'd sub nom. Fed. Deposit Ins. Corp. v. Bracero & Rivera,

Inc., 895 F.2d 824 (1st Cir. 1990) (citation omitted).

       On the other hand, assumption of debt occurs where “the

contract through which a third party, with the creditor’s consent,

takes upon him a preexisting obligation, thus becoming a debtor

and releasing the original debtor, while the other elements of the

obligations    remain   unchanged.” TCG      Innovations   Corp.,     Inc.   v.

Aspect Software, Inc., 2014 WL 12889597, at *5 (D.P.R. 2014)

(quoting Teacher’s Annuity v. Soc. de Gananciales, 15 P.R. Offic.

Trans. 372, 386 (1984)). In an assumption of debt, the creditor’s

consent may be implied and does not have to be “expressed in a
      Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 26 of 32
Civil No. 17-1307 (RAM)                                                          26


certain and positive manner.” Fed. Deposit Ins. Corp., 694 F. Supp.

at 1035. Especially given that “‘implied consent is always a matter

of   intent,’   [and]   to    judge   the   intention     of    the   contracting

parties' attention ‘must principally be paid to [the contracting

parties'] acts, contemporaneous and subsequent to the contract.’”

TCG Innovations Corp., Inc., 2014 WL 12889597, at *5 (quoting P.R.

LAWS ANN. tit. 31, § 3472). The Puerto Rico Supreme Court has

highlighted that solely accepting a payment “does not constitute

implied   consent.”     Id.   Instead,      “acceptance    of    payment      would

doubtlessly constitute implied consent if there is a pattern of

conduct from which the creditor’s intent to accept the new debtor

may be inferred.” Id. (quotation omitted).

      Defendant Master Link avers in its MSJ that it did not become

a debtor under the MTA-PDR BSLA for FAJARDO II neither under

novation nor the assumption of debt doctrines. (Docket No. 80 at

8-15). ML’s principal argument concerns a June 24, 2014 letter

(“the June 2014 letter”) following a meeting between ML and Marina

PDR representatives sent by ML’s representative Mr. Berrios to Mr.

Agosto of Marina PDR. The letter stated that: (1) ML is an MTA

contractor for repairing FAJARDO II; (2) ML and GSA’s agreement

for the repairs of FAJARDO II had expired on November 2012 and

has not been renewed; (3) ML           paid   Marina PDR        for   FAJARDO    II

storage   charges (i.e. haul out, blocking, lays days, and land

storage) for the benefit of MTA and then            collected         these    from
      Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 27 of 32
Civil No. 17-1307 (RAM)                                                    27


MTA; (4) that the marina had not invoiced ML for those charges,

and (5) that Marina would allegedly pay the balance of FAJARADO

II. (Docket Nos. 80 at 9; 81-9; Facts ¶¶ 36-40). ML alleges that

nothing in the letter indicates that PDR was relieving MTA from

its outstanding debt regarding FAJARDO II nor that ML was patently

stating that it would substitute MTA and become the new obligor

under the MTA-PDR BSLA. (Docket No. 80 at 10-11). Thus, no novation

of the BSLA occurred. Id. at 12.

      ML   also asserts that       assumption   of debt is    inapplicable

because there is no agreement between ML and Marina PDR concerning

the assumption of MTA’s debts by ML. Id. at 14. Moreover, Plaintiff

never stopped collection efforts from MTA even after ML supposedly

offered to become liable for FAJARDO II’s debts. (Docket No. 80;

Fact ¶45). This allegedly shows that Marina PDR never treated ML

as   the   sole   party   liable   for   FAJARADO   II’s   fees.   Thus,   no

assumption of debt occurred. (Docket No. 80 at 14-15).

      Marina PDR avers in its Reply that ML has always acted with

the intention of being FAJARDO II’s representative. (Docket No. 88

at 14). More so considering it paid FAJARDO II’s fees for over

five (5) years since April 2012. (Docket No. 88 at 14; Fact ¶ 47).

Thus, based on ML’s conduct, the intention to transfer FAJARDO

II’s obligations to a new debtor were implied and an assumption of

debt occurred. (Docket No. 88 at 14). Since there is a genuine
    Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 28 of 32
Civil No. 17-1307 (RAM)                                                28


issue of material fact as to the parties’ intent and ML’s alleged

assumption of debt, summary judgment is not proper. Id. at 5-6.

     Having considered the evidence presented by the parties, the

Court finds that there are issues of material fact which preclude

a summary finding of lack of modificatory novation or assumption

of debt in this case. The evidence proffered here does not seem to

evince that the parties positively intended to substitute ML for

MTA in the MTA-PDR BSLA. The parties’ conduct, however, could show

an intent, implied or otherwise, for ML to assume MTA’s debt.

Specifically, Defendant’s conduct in paying Marina PDR for over

five (5) years seems to show an intent by ML to assume MTA’s debts

with Marina PDR. See Fed. Deposit Ins. Corp. 694 F. Supp. at 1030

(holding that while there was no novatory intent, a creditor

tacitly consented to an assumption of debt by a new debtor as

evinced by bank documents and evidence of internal transactions

which showed that original debtor was exonerated from liability).

     Here, it is undisputed that ML was not a part of the MTA-PDR

BSLA for FAJARDO II. (Fact ¶ 30). Further, as stated above, there

is no evidence on the record of an existing contract between ML

and Marina PDR for the vessel. While, the June 2014 letter does

not evince an express or implied intent by ML to pay all future

debt regarding the storage and repair of FAJARDO II nor an intent

for ML to become custodian of FAJARDO II, it does state an intent

to pay the current pending balance of the vessel. (Docket No. 81-
     Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 29 of 32
Civil No. 17-1307 (RAM)                                                  29


9). This after it receives a purchase order from MTA, all the while

collecting the amount from MTA. (Docket No. 81-9 at 2-3; Facts ¶¶

42, 44-45). Notably, this letter was in response to a June 19,

2014 e-mail by Marina PDR stating: “[t]o confirm what was discussed

this morning, you will be sending us a document in which Maritime

Transportation Authority awards you custody of the Fajardo II

vessel.” (Docket No. 88-5, certified translation filed at Docket

No. 100-1). However, only one other document on record addresses

the supposed change in custody. Almost three years after the June

2014 letter, Marina PDR states in an April 10, 2017 letter to ML,

that per the terms set forth in the June 2014 letter, “PDR hereby

expressly consents to the substitution of Master Link as the new

and sole debtor under the referenced account [FAJARDO II’s] and

agreement. Alternatively, PDR hereby also consents and accepts

Master Link’s assumption of debts under the referenced account.”

(Docket No. 88-16). Yet, this alleged consent by Marina PDR only

occurred after the suit in the case at bar had been filed. (Fact

¶ 43). No additional evidence was provided by Marina PDR to support

this consent to the substitution of MTA for ML.

     Thus, while it is undisputed that ML paid FAJARDO II’s storage

for several years (Fact ¶ 47), there is an ongoing issue of

material   fact   as   to   whether   the   parties   intended   an   actual

substitution of MTA for ML to occur through assumption of debt.

See TCG Innovations Corp., Inc., 2014 WL 12889597, at *6 (“[T]hat
    Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 30 of 32
Civil No. 17-1307 (RAM)                                                30


Defendant knowingly agreed to honor the original terms of the

agreement and actually paid Plaintiff approximately $12,000.00 per

month for over one and a half years could be enough to show that

Defendant either assumed Corsidian’s debt or that a novation of

the contract occurred.”) For the Court to definitively determine

if assumption of debt occurred, it would have to delve into the

parties’ intent. And at “this juncture, this Court is disinclined

to consider elusive concepts such as motive and intent.” Gonzalez

v. Hurley Int'l, Inc., 2011 WL 4856454, at *4 (D.P.R. 2011). The

Court DENIES ML’s Motion for Summary Judgment. (Docket No. 80).

See Fin. of Am. Reverse, LLC v. Cancel Marquez, 2019 WL 5866715,

at *3 (D.P.R. 2019) (“[s]ummary judgment is inappropriate where

there are issues of motive and intent as related to material

facts.”); Ferrer Marrero v. Misey Rest., Inc., 2019 WL 6833824, at

*1 (D.P.R. 2019). Finally, since the Court has yet to determine if

ML substituted MTA in the MTA-PDR BSLA and assume its debts under

the same, the Court will not address ML’s argument that Marina PDR

cannot recover twice for the same claim. Id. at 16-17.

     2. Assignment of Rights

     Similarly, the Court is not convinced at this time that an

assignment of rights regarding the MTA-PDR BSLA occurred. Under

Puerto Rico law, the assignment of a contract or assignment of

rights stemming from a contract is “the transfer by one of the

contracting parties to a third party, of the exact and integral
      Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 31 of 32
Civil No. 17-1307 (RAM)                                                     31


position occupied by the former in the assigned contract.” Unilever

Home & Pers. Care USA v. Puerto Rico Beauty Supply, Inc., 162 F.

App'x 22, 26 (1st Cir. 2006) (quotation omitted). For an effective

assignment to occur “the three interested parties must concur in

the act of the assignment: the party that transfers its position

in the contract [the assignor], the assignee party that will

acquire it and the obligor, that will be affected by the change of

the person with whom he had contracted.” Goya de Puerto Rico, Inc.

v.   Rowland   Coffee,    206   F.   Supp.   2d   211,   218   (D.P.R.   2002)

(quotation     omitted)   (emphasis    added).    Here,   there   remains    a

dispute regarding whether Marina PDR, MTA, and ML concurred in the

formal act of assignment whereby MTA assigned its position in the

BSLA to ML. For example, ML’s agreement to pay the balance of

pending payments for FAJARDO II (Facts ¶¶ 36, 39, 42) does not

mean that MTA’s duties under the BSLA were automatically assigned

to it, nor that it would be responsible for all future fees. See

Unilever Home & Pers. Care USA, 162 F. App'x at 26–27 (holding

that a promise to pay an outstanding debt is not conclusive proof

of an assignment and that “a factfinder must sort this out.”)

Another example of conflicting evidence is that MTA avers it is

not responsible for ML’s debts with Marina PDR regarding FAJARDO

II. (Docket No. 88-19, certified translation at Docket No. 100-

7). Yet, the record does not evince that MTA was ever released

from its BSLA with Marina PDR. The consent of the obligor, here
      Case 3:17-cv-01307-RAM Document 106 Filed 07/29/20 Page 32 of 32
Civil No. 17-1307 (RAM)                                                   32


Marina PDR, is of essential importance “because the liberation of

the assignor [MTA] as a debtor of the party with whom initially

had   contracted    can   only    be    obtained    with   [its]   will.” Id.

(quotation omitted) (emphasis in original); Cf. Goya de Puerto

Rico, Inc., 206 F.Supp.2d at 219 (finding in motion to dismiss

context, that assignment of distribution contract to new owner of

brand was sufficiently pled, where plaintiff alleged that buyer

would assume seller's obligations to that distributor, the buyer

continued to honor all agreements with that distributor, and it

started a new relationship with the distributor that lasted over

seven months). Hence, at this stage, summary judgment is not proper

because the parties have failed to show that there was no triable

issue of fact on whether Marina PDR assigned MTA’s rights under

the BSLA and whether MTA was released from the BSLA.

                                 V.    CONCLUSION

       In accordance with the above, the Court GRANTS Plaintiff’s

Motion for Partial Summary Judgment (Docket No. 82) and DENIES

Defendant’s Motion for Summary Judgment (Docket No. 80). Judgment

shall be entered accordingly upon trial on the claims pertaining

to the M/V Fajardo II.

      IT IS SO ORDERED.

      In San Juan, Puerto Rico, this 29th day of July 2020.

                                      S/ RAÚL M. ARIAS-MARXUACH
                                      United States District Judge
